ORDER
PER CURIAM.
There having been entered by this Court an Order dated March 12, 1981, suspending HARRY SILVER immediately *146and a rule issued upon him to show cause why he should not be disbarred from the practice of law, upon consideration of the briefs filed and oral argument presented, it is
ORDERED that the Rule be and is hereby discharged; and it is further
ORDERED that the said HARRY SILVER be and is hereby suspended from the Bar of the Commonwealth of Pennsylvania for the period of two (2) years commencing with the date of this Order.
LARSEN, FLAHERTY and KAUFFMAN, JJ., would disbar.